No. 03-111

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2004 MT 2N


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

ALLISON CHAPMAN,

              Defendant and Appellant.


APPEAL FROM:         District Court of the Twelfth Judicial District,
                     In and For the County of Chouteau, Cause No. DC 2002-06
                     Honorable John Warner, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Allison Chapman, Pro Se, Geraldine, Montana

              For Respondent:

                     Honorable Mike McGrath, Attorney General; Robert Stutz,
                     Assistant Attorney General, Helena, Montana

                     Stephen A. Gannon, Chouteau County Attorney, Fort
                     Benton, Montana



                                                  Submitted on Briefs: December 11, 2003

                                                            Decided: January 13, 2004


Filed:

                     __________________________________________
                                       Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     Allison Chapman appeals from the judgment entered by the Twelfth Judicial District

Court, Chouteau County, on a jury conviction of the misdemeanor offense of disorderly

conduct. We affirm.

¶3     Chapman raises two issues on appeal: whether the evidence was sufficient to support

the conviction and whether the speech at issue was constitutionally protected.

¶4     Chapman first argues the evidence was insufficient to support the conviction of

disorderly conduct because no one's peace was disturbed. We review the sufficiency of the

evidence in a criminal case to determine whether the evidence, viewed in the light most

favorable to the prosecution, would allow any rational trier of fact to find the essential

elements of the crime beyond a reasonable doubt. State v. Bay, 2003 MT 224, ¶ 10, 317

Mont. 181, ¶ 10, 75 P.3d 1265, ¶ 10 (citation omitted).

¶5     The testimony at trial disproves Chapman's first argument. The prosecution presented

evidence that Chapman came out into a public road shouting at five youths seated in two

vehicles, with the admitted purpose of chasing them away. Chapman’s words were to the

effect of "You can't come to town and drive around at night. Get the fuck out of my town.

You're going to jail tonight. I filed a complaint." Three of the young people testified at trial.

                                               2
They stated that, as a result of Chapman's behavior, they were "confused and shaken up,"

"kind of scared" and "kind of scared because I didn't know what was going to happen next."

Because this established a disturbance of the status quo for those three individuals, we

conclude it was sufficient to support a jury finding that Chapman was guilty of disorderly

conduct. See City of Columbia Falls v. Bennett (1991), 247 Mont. 298, 301, 806 P.2d 25,

27; City of Billings v. Batten (1985), 218 Mont. 64, 71-72, 705 P.2d 1120, 1125.

¶6     Chapman makes a second, one-sentence argument that the word "fuck" is "Fully

Protected Speech as ruled by the United States Supreme Court." The only "authority"

advanced is a copy of a brief in which the Idaho Association of Criminal Defense Lawyers

and the American Civil Liberties Union of Idaho argued to the Idaho Supreme Court that the

words "fuck you" are protected under the First Amendment to the United States Constitution.

¶7     A copy of a brief to another court clearly is not authority to support an argument to

this Court as required by Rule 23(a)(4), M.R.App.P. Therefore, we decline to address

Chapman's second argument. See State v. Davis, 2003 MT 341, ¶ 29, 318 Mont. 459, ¶ 29,

___P.3d ___, ¶ 29 (citations omitted); State v. Strauss, 2003 MT 195, ¶ 51, 317 Mont. 1, ¶

51, 74 P.3d 1052, ¶ 51 (citations omitted).

¶8     Affirmed.



                                                  /S/ KARLA M. GRAY



We concur:


                                              3
/S/ JIM REGNIER
/S/ JAMES C. NELSON
/S/ PATRICIA O. COTTER
/S/ JIM RICE




                         4